Citation Nr: 0407419	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  01-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
metatarsal adductus with calcaneal valgus, currently 
evaluated as 10 percent disabling.

2.  Evaluation in excess of 20 percent for degenerative joint 
disease with tarsal coalition, right subtalar joint, 
associated with bilateral metatarsal adductus with calcaneal 
valgus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1975 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal an adverse rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the veteran has 
perfected his appeal with regard to an April 2001 decision in 
which the RO denied an evaluation in excess of 10 percent for 
bilateral metatarsal adductus with calcaneal valgus, and 
assigned a 20 percent evaluation for degenerative joint 
disease of the right tarsal joint with tarsal coalition.  The 
Board remanded this case to the RO in August 2001 for further 
development.  The RO has conducted the development requested 
by the Board, continued the denials, and returned the case to 
the Board for further appellate review.

The Board will address the claim for an evaluation in excess 
of 20 percent for degenerative joint disease with tarsal 
coalition, right subtalar joint, in the remand following this 
decision.

The Board notes that the veteran's Compensation and Pension 
examination dated January 2003 included opinion that the 
veteran was totally disabled due to service connected 
disability.  The Board refers to the RO the reasonably raised 
claim of entitlement to a total disability rating due to 
individual unemployability due to service connected 
disability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).


FINDING OF FACT

The veteran's bilateral foot disability is manifested by 
marked pronation, tenderness along the plantar fascia, 
subluxation of the talonavicular joints, bowing of the 
Achilles' tendon, valgus hallux rigidus, and hammertoes of 
the lesser digits which results in compensatory stress 
disabilities to the ankles, knees and lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the maximum 50 percent rating for 
acquired bilateral flat foot disability have been met.  
38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2003).

2.  The criteria for referral to Director of VA's 
Compensation and Pension Service for extraschedular 
consideration have not been met.  38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the claim on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The United States Court of Appeals for the Federal Circuit 
has held, as a matter of law, that a case-by-case analysis is 
required to determine whether prejudicial error has occurred 
as a result of a section 5103 deficiency.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  This analysis 
would also apply to a duty to assist deficiency.  See 
38 U.S.C.A. § 7261(b) (West 2002) (the United States Court of 
Appeals for Veterans Claims must take due account of the rule 
of prejudicial error in Board decisions).  As held below, the 
Board grants the maximum schedular rating for bilateral 
acquired flat foot disability.  Accordingly, the Board finds 
that no prejudice would accrue to the veteran for any 
deficiency of VA's duty to assist and/or provide notice in 
this case.

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his bilateral metatarsal adductus 
with calcaneal valgus.  Briefly summarized, he received in-
service treatment for bilateral ankle and foot pain, 
exacerbated by use, which was diagnosed as bilateral severe 
congenital metarsus adductus with calcaneal valgus.  By means 
of a rating decision dated December 1980, the RO granted 
service connection for metarsus adductus with calcaneal 
valgus of both feet and assigned an initial non-compensable 
rating under Diagnostic Code 5276.

VA examination in August 1986 recorded the veteran's 
complaint of bilateral foot pain, bilateral ankle pain and 
instability, significant muscle spasms primarily in the right 
foot and ankle, and foot swelling with prolonged standing.  
His pain and foot swelling symptoms were greater on the 
right.  An examination of his right foot demonstrated weight 
bearing significantly medial to the great toe, significant 
adduction of the metatarsals, severe pain at the medial and 
lateral malleolus as well as the anterior and medial 
ligaments, and significant limitation of right ankle 
inversion and eversion.  His left foot revealed weight 
bearing slightly medial to the great toe, minimal adduction 
of the metatarsals, and pain at the lateral malleolus.  He 
was given a diagnosis of metatarsus abductus with calcaneal 
valgus of both feet, right greater than left, which was 
symptomatic and moderately severe.

By means of a rating decision dated November 1986, the RO 
granted a 10 percent rating for metarsus adductus with 
calcaneal valgus of both feet under Diagnostic Code 5276.

By means of a VA Form 21-4138 filed on June 8, 1995, the 
veteran filed a claim for an increased rating for his service 
connected flat foot condition.

VA examination in August 1995 revealed the veteran's 
complaint of a progressively worsened bilateral foot pain 
with right ankle instability, and an inability to walk 
without a limp.  His examination demonstrated 2nd degree pes 
cavus, slight deformity of the right ankle over placement of 
the right ankle bone, right foot displaced slightly to the 
right, limped gait towards the right, and minimal swelling in 
the medial calcaneal area on the right.  He was given 
diagnoses of bilateral 2nd degree pes cavus, history of pain 
of both ankles and feet, and minimal calcaneal volgi at 
metarsal abductus bilaterally.

An examination report from Michael W. Hammond, M.D., 
described the veteran as manifesting a grade 3/4 pes planus 
bilaterally with marked angulation of the right Achilles 
tendon, moderately severe pronation of the right foot, mild 
Achilles angulation in the left ankle, and angulation of the 
femur due to increased instability of the ankles.  Dr. 
Hammond offered assessments of bilateral pes planus, 
bilateral pronation with marked angulation of the Achilles 
tendon in the right greater than left, instability of the 
right ankle, and bilateral knee pain secondary to the 
architectural instability of the foot and ankle.

By means of a rating decision dated November 1995, the RO 
granted a 30 percent rating for metarsus adductus with 
calcaneal valgus of both feet under Diagnostic Code 5276.

Thereafter, VA clinic records include descriptions that the 
veteran manifested a 3rd degree valgus of the right ankle 
with pes planus, and decreased range of motion of the knees 
and ankles due to pain.  In June 1995, Dr. Hammond prescribed 
the veteran bilateral arch supports.  In October 1995, a VA 
clinic record included an assessment of bilateral pes planus 
with lateral ankle and medial knee pains which were 
questionably of a compensatory origin.  

A January 1996 examination report from Dr. David L. Green, a 
Foot and Leg Surgeon, included findings of extreme pronation 
with compensatory supination and unequal weight distribution 
throughout both lower extremities, and totally sub-luxed 
ankles on weight bearing.  X-ray examination demonstrated 
severe degenerative joint disease of the ankles and feet, 
especially the sub-talar joint, with extreme pronation and 
subluxation of the tarsal metatarsal joints, and extreme 
tense plantar fascia of both feet secondary to pronation.  
Dr. Green provided opinion that the veteran manifested severe 
pronation syndrome, compensatory supination and severe 
degenerative joint disease due to the imbalance of both feet, 
and abnormal stresses placed on the knees and back.  Dr. 
Green also provided opinion that the veteran "is 100% 
disabled as far as any occupation which requires him to be on 
his feet for any length of time, it is further my opinion 
that this patient has approximately 25% total permanent 
disability to each foot."

In December 1996, Dr. Hammond provided a report which 
included findings of bilateral supination of both feet, some 
angulation of the Achilles tendon, x-ray evidence of 
degenerative joint disease of the ankles and feet, tenderness 
of the plantar surface of both feet, and observable torsion 
of the tibia in weight bearing position.  This examination 
report included the following opinion:

It is my medical opinion that this patient 
suffers from pronation syndrome with 
supination bilaterally and has developed 
degenerative joint disease of the major joints 
of both feet and ankles.  This has caused 
architectural imbalance with stress on the 
knee causing compensatory gait and posture, 
thus creating low back pain and hip pain.

VA joints examination in June 1997 included opinion that the 
veteran's symptomatic ankles were etiologically related to 
his service connected metarsus adductus with calcaneal valgus 
of both feet, and that his symptomatic knees were 
etiologically related to his mildly abnormal gait due to his 
symptomatic ankles and feet.

In a decision dated July 1997, the RO assigned a 50 percent 
rating for "bilateral metatarsus with calcaneal valgus, 
limited ankle motion, and symptomatic knees" under 
Diagnostic Code "5299-5276."

In an examination reported dated July 14, 1997, Dr. David L. 
Green described the veteran's foot disability as follows:

Patient has 3rd or 4th degree pes planus 
bilaterally, with marked angulation of the 
right Achilles tendon with severe pronation of 
the right foot greater than the left foot.

This patient has pronounced; marked pronation, 
extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe 
spasm of tendo achilles on manipulation.  This 
condition is not improved by orthopedic shoes 
or appliances.  This is a bilateral condition 
that will not improve with time.

Weight bearing x-rays reveal severe pronation 
and subluxation of the talo-navicular joint 
and compensatory metatarsus adductus 
bilateral.

This condition in my opinion is going to get 
progressively worse over the years.  It is 
also my opinion and has been my experience 
that any surgery to correct this condition 
would only make matters worse.

Dr. Green noted that orthotic for the veteran's shoes did not 
alleviate his pain and that, because of the stresses of an 
abnormal weight distribution throughout the musculoskeletal 
chain caused by the flat footed condition, the veteran was 
manifesting chronic inflammation and pain of the knees, hips 
and back due to recurrent muscle strain. 

In pertinent part, VA records indicate that the veteran 
underwent right subtalar arthrodesis in September 1998.  His 
operation report described a history of right hindfoot pain 
with spastic peroneal flat feet (worse on the right) and 
right foot talocalcaneal coalition.  VA joints examination 
that same month included opinion that the veteran manifested 
lumbar spine and hip disabilities as a result of the 
compensatory stress caused by his bilateral foot disability.  
In February 1999, a VA examiner concurred in the opinion that 
the veteran manifested lumbar spine and hip disabilities as a 
result of the compensatory stress caused by his bilateral 
foot disability.

By means of a rating decision dated April 1999, the RO 
granted service connection for chronic myalgias of the lumbar 
spine and hips as secondary to service connected "bilateral 
metatarsus with calcaneal valgus, limited ankle motion, and 
symptomatic knees."

In November 2000, the veteran underwent VA feet examination 
which demonstrated a valgus deformity of both ankles, and a 
moderate arch of both feet.  This resulted in a diagnosis of 
bilateral valgus deformity of the metatarsals with the 
calcaneus, some limitation of motion of the right ankle and 
knee with mild functional loss of the right knee due to pain, 
and mild functional loss of the right ankle due to fusion.  
This examination report was ultimately returned as inadequate 
for rating purposes by the Board.  A VA examination in 
January 2001 resulted in diagnoses of chronic right and left 
knee strain with mild functional impairment due to pain, 
chronic left ankle strain with mild functional impairment due 
to pain, and right ankle and foot osteoarthritis, status post 
open reduction of internal fixation subtalar fusion, with 
moderate functional impairment due to pain.

In a rating decision dated April 2001, the RO assigned 
separate ratings for all of the veteran's service connected 
disabilities.  This resulted in a 10 percent rating for a 
bilateral foot condition, a 20 percent rating for 
degenerative joint disease with tarsal coalition of the right 
subtalar joint, a 10 percent rating for chronic strain of the 
left ankle, a 10 percent rating for chronic strain of the 
right knee, and a 10 percent rating for chronic strain of the 
left knee.  These ratings were made effective to September 
26, 2000.

In March 2002, the veteran was afforded a VA Compensation and 
Pension of the feet with benefit of review of the claims 
folder.  At that time, he complained of pain, stiffness, 
fatigue and lack of endurance in both feet in rest and with 
prolonged use.  He described chronic pain with daily flare-
ups of excruciating pain.  His medications of Tylenol #3 and 
amitriptyline provided some relief of discomfort.  On 
physical examination, his gait was described as normal with 
no limited function of standing or walking.  His leg length 
was .5 cm shorter on the right.  His feet demonstrated no 
signs of abnormal weight-bearing, calluses or breakdown.  He 
did require shoe inserts to alleviate foot pain.  There was 
no abnormal weight-bearing alignment of the Achilles' tendons 
nor any spasm with manipulation.  There was no indication of 
pronation or tenderness to either foot.  The degree of valgus 
was about 15 degrees.  There was right foot edema, but no 
skin or vascular changes, hammertoes, high arches or claw 
feet.  The examiner offered a diagnosis of bilateral 
metatarsal calcaneal valgus, and opinion that the veteran 
manifested moderate functional impairment of the feet due to 
pain with prolonged standing and walking.  The examiner 
found, however, no apparent impairment due to weakness or 
incoordination.  It appears from this record that this 
examiner was not a podiatrist.

Thereafter, VA clinic records indicate that the veteran 
underwent operative repair of a torn meniscus of the right 
knee in May 2002.  

In January 2003, the veteran underwent another VA 
Compensation and Pension examination, with benefit of review 
of the claims folder, performed by podiatrist Dr. Green.  A 
summary of findings included positive Mulder signs indicating 
Morton neuromas of both feet, lack of dorsiflexion and 
plantar flexion of both ankles, bilateral valgus hallux 
rigidus, hammertoes of the lesser digits bilaterally, 
subluxed talonavicular joint and infused subtalar joint of 
the right foot, subluxed talonavicular joint of the left 
foot, bowing of the Achilles tendon of both feet, tenderness 
along the plantar fascia of both feet, and positive Tinel 
sign of the sural nerve of the right foot.  The examiner also 
offered the following impression:

It is my impression he is suffering from 
osteoarthritis in both feet; subluxation of 
the talonavicular joints, both feet; subtalar 
fusion on the right; degenerative joint 
disease, both feet; plantar fasciitis, both 
feet; hallux rigidus, both feet; Achilles 
tendinitis, both feet; muscle atrophy and 
disuse atrophy of the gastrocnemius soleus 
complex, both legs; weakness of the peroneal 
muscle groups, both legs; weakness of the 
anterior leg muscles, both feet.

It is my professional opinion after examining 
this patient that he has at least 25% total 
disability to both feet, probably more in the 
right foot but at least 25% both.  Since his 
feet affect his hips, knees, and low back, I 
would declare this patient to be totally 100% 
disabled because of the type of jobs that he 
would like to do and having to be on 
medication all the time, which would slow down 
his thinking and prevent him from working.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).



VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2003).  The veteran's acquired flat foot disability has been 
evaluated as 10 percent disabling under Diagnostic Code 5276.  
This represents moderate bilateral flat foot disability 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  Severe flat foot disability, 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling of use and characteristic 
callosities, warrants a 20 percent rating on a unilateral 
basis, and a 30 percent rating on a bilateral basis.  Id.  
Pronounced flat foot disability, manifested by marked 
pronation, extreme tenderness of plantar surfaces of feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation and not improved by orthopedic shoes 
or appliances, warrants a 30 percent rating on a unilateral 
basis, and a 50 percent rating on a bilateral basis.  Id.

The medical findings by Drs. Hammond and Green describe the 
veteran as manifesting pronation syndrome of both feet with 
tenderness along the plantar fascia, subluxation of the 
talonavicular joints, bowing of the Achilles' tendon, valgus 
hallux rigidus and hammertoes of the lesser digits.  In July 
1997, Dr. Green described the pronation as "marked" in 
degree while clinic records described 2nd to 3rd degree pes 
planus.  A September 1998 VA clinic record described spastic 
peroneal feet.  In general, the findings are worse on the 
right.  Dr. Green has also indicated that the veteran's 
symptoms had not improved with orthopedic devices.  The 
severity of the veteran's bilateral foot disability is 
demonstrated by his disuse atrophy of the lower extremities 
and his compensatory stress disabilities of the ankles, 
knees, and lumbar spine.  On this evidence, the Board finds 
that the veteran meets the criteria for the maximum 50 
percent schedular rating for acquired flat foot disability 
under Diagnostic Code 5276.

As the veteran has been awarded the maximum schedular rating, 
the Board must proceed to consider whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 
2 Vet. App. 289 (1992) (VA must consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation).  The provisions of 38 C.F.R. 
§ 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In January 1996, Dr. Green provided opinion that the veteran 
was unable to perform any occupation requiring him to stand 
for any length of time.  The January 2003 VA examination 
included opinion that the veteran was unemployable due to his 
service connected disabilities of the feet and secondary 
disability to the knees, ankles and lumbar spine.  On this 
evidence, the Board finds that medical opinion in this case 
suggests that while the veteran does have significant 
industrial impairment, not all of it is attributable to the 
flatfeet.  He has significant other disabilities that 
undoubtedly contribute to any problems with employment.  
Looking at the flatfeet alone, it has not been demonstrated 
that the disability picture is so exceptional as to render 
inadequate the schedular rating of 50 percent, which it is 
emphasized does contemplate significant industrial 
impairment.  Accordingly, referral to the Director of 
Compensation and Pension under 38 C.F.R. § 3.321(b) is not 
warranted, but it is noted that the claim for a total 
compensation rating based on individual unemployability is 
referred to the RO for adjudication.


ORDER

A 50 percent rating for bilateral metatarsal adductus with 
calcaneal valgus is granted, subject to regulations governing 
the awards of monetary benefits.


REMAND

The Court of Appeals for Veterans Claims has emphasized that 
the provisions of the VCAA impose new notice requirements on 
the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  The Board must remand the remaining claim to the RO for 
compliance with the notice provisions of 38 U.S.C.A. § 5103.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO must also review 
the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should associate with the claims 
folder complete VA clinic records from the 
North Little Rock, Arkansas VA Medical Center 
since November 1998.  The RO should also 
contact the veteran and request him to 
identify any additional VA or non-VA evidence, 
not currently associated with the claims 
folder, which may be relevant to his claim on 
appeal.

3.  Thereafter, the RO should conduct a de 
novo review of the remaining claim on appeal.  
If any benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



